Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in Figures 1-21 and 23-25 in the reply filed on 6/29/2022 is acknowledged.  The traversal is on the ground(s) that searching all the embodiments could be made without a serious burden.  This is not found persuasive because searching all the embodiments of the derailleur would require additional text search queries and strategies as well as the examination of claims drawn to all the different features in the current claims and on amendment.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/29/2022.

DETAILED ACTION
	This is the first action on the merits for application 16/916117.  Claims 1-41 are currently pending in this application. Claims 1-14, 18-41 are currently under examination.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, 9, 19, 20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by WU (2020/0298934).

Regarding Claim 1, WU teaches A bicycle derailleur comprising: a base member (10); a linkage structure (20)(30) including a first link pin (51)(60) rotatably mounted to the base member (10) about a first pivot axis; and a motor unit (54) configured to apply rotational force to the first link pin to rotate the first link pin relative to the base member about the first pivot axis.

Regarding Claim 2, WU teaches wherein the linkage structure includes a first link member (20) coupled to the first link pin (51)(60) to be pivotable relative to the base member (10) about the first pivot axis.

Regarding Claim 3, WU teaches further comprising a chain guide (40) pivotally coupled to the first link member (20) to move relative to the base member in response to a pivotal movement of the first link member relative to the base member.

Regarding Claim 4, WU teaches wherein the motor unit (54) includes an output structure (53) coupled to the first link pin (51)(60) to be rotatable relative to the base member (10) about the first pivot axis.

Regarding Claim 5, WU teaches wherein at least one of the first link pin (51)(60) and the output structure (53) includes a first coupling part (part of 53 attached to 51), the first link member (20) includes a second coupling part (part of 51 attached to 53), and the first coupling part is engaged with the second coupling part to transmit the rotational force from the at least one of the first link pin and the output structure to the first link member [0028].

Regarding Claim 9, WU teaches wherein the output structure (53)(52) includes an engagement body including a first engagement hole (opening in 53), and a geared portion (geared portion of 53) provided on the engagement body, the first link pin (51)(60) includes a first engagement part (outer surface of 51 contacting 53), and the first engagement part is provided in the first engagement hole to transmit the rotational force from the output structure to the first link pin [0028].

Regarding Claim 19, WU teaches wherein the base member (10) includes a first support hole and a second support hole spaced apart from the first support hole along the first pivot axis, and the first link pin includes a first end provided in the first support hole, and a second end provided in the second support hole.

Regarding Claim 20, WU teaches wherein the linkage structure comprises a second link member (30); a second link pin (70) configured to pivotally couple the second link member (30) to the base member (10) about a second pivot axis; a third link pin (80) configured to pivotally couple the first link member (20) to the chain guide (40) about a third pivot axis; and a fourth link pin (90) configured to pivotally couple the second link member (30) to the chain guide (40) about a fourth pivot axis.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 30, 34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by KATSURA (2014/0121047)

Regarding Claim 30, KATSURA teaches A front derailleur comprising: a base member (131); a chain guide (133) movable relative to the base member; a linkage structure (132) configured to movably couple the chain guide to the base member; and a motor unit (10) configured to apply rotational force to at least one of the chain guide (133) and the linkage structure (132) to move the chain guide relative to the base member, the motor unit (10) comprising: a motor configured to generate the rotational force; and a gear structure including a plurality of spur gears (20)(22)(23) configured to transmit the rotational force to the at least one of the chain guide and the linkage structure, the motor unit being free of gears other than the plurality of spur gears on a rotational-force transmission path provided from the motor to the at least one of the chain guide and the linkage structure (Fig. 4a).

Regarding Claim 34, KATSURA teaches wherein the motor (54) includes an output shaft, the plurality of spur gears includes an input gear secured to the output shaft, and an output gear coupled to the at least one of the chain guide and the linkage structure, and the reduction ratio is defined from the input gear to the output gear

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU (2020/0298934).

Regarding Claim 32, WU teaches A bicycle derailleur comprising: a base member (10); a chain guide(40)  movable relative to the base member; a linkage structure (20)(30) configured to movably couple the chain guide to the base member; and a motor unit configured to apply rotational force to at least one of the chain guide and the linkage structure to move the chain guide relative to the base member, the motor unit comprising: a motor (54); and a gear structure including a plurality of spur gears configured to transmit the rotational force to the at least one of the chain guide and the linkage structure, 
WU does not teach the gear structure having a reduction ratio equal to or lower than 1400.
WU teaches the result effective variable of a reduction gear ratio since WU has some reduction gear ratio.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to produce adequate or a desired combination of speed and torque to move the chain guide based on a given motor power output. A lower gear ratio would produce more torque to move a chain to a different gear, but slow the movement of chain guide, while a higher gear ratio may provide a faster chain guide movement but less torque to move a chain from one sprocket to another.


Claim(s) 6-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU (2020/0298934) in view of SCHARTZ (4,522,570).

Regarding Claim 6, WU does not teach wherein the first coupling part has a first profile other than a perfect circle as viewed along the first pivot axis, and the second coupling part has a second profile other than a perfect circle as viewed along the first pivot axis.
SCHARTZ teaches wherein the first coupling part has a first profile other than a perfect circle as viewed along the first pivot axis, and the second coupling part has a second profile other than a perfect circle as viewed along the first pivot axis (Col. 2 lines 52-61).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the first and second coupling parts in WU so they have a polygonal shape as in SCHARTZ as a simple and effective way to rotationally lock two components together.

Regarding Claim 7, WU as modified teaches wherein the first profile of the first coupling part has a polygonal shape, and the second profile of the second coupling part has a polygonal shape (SCHARTZ Col. 2 lines 52-61).

Regarding Claim 8, WU does not teach wherein the first coupling part includes at least one first flat surface, the second coupling part includes at least one second flat surface, and the at least one first flat surface is contactable with the at least one second flat surface to transmit the rotational force from the at least one of the first link pin and the output structure to the first link member in a state where the first coupling part is engaged with the second coupling part.
SCHARTZ teaches wherein the first coupling part includes at least one first flat surface, the second coupling part includes at least one second flat surface, and the at least one first flat surface is contactable with the at least one second flat surface to transmit the rotational force from the at least one of the first link pin and the output structure to the first link member in a state where the first coupling part is engaged with the second coupling part (Col. 2 lines 52-61).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the first and second coupling parts in WU so they have a polygonal shape as in SCHARTZ as a simple and effective way to rotationally lock two components together.

Regarding Claim 10, WU teaches wherein the first engagement part (53) has an outer profile other than a perfect circle as viewed along the first pivot axis, 
WU does not teach and the first engagement hole has an inner profile other than a perfect circle as viewed along the first pivot axis.
SCHARTZ teaches the first engagement hole has an inner profile other than a perfect circle as viewed along the first pivot axis (Col. 2 lines 52-61).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the first and second coupling parts in WU so they have a polygonal shape as in SCHARTZ as a simple and effective way to rotationally lock two components together.

Regarding Claim 11, WU does not teach wherein the first engagement part frictionally engages with the first engagement hole.
SCHARTZ teaches wherein the first engagement part frictionally engages with the first engagement hole (Col. 2 lines 52-61).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the first and second coupling parts in WU so they have a polygonal shape as in SCHARTZ as a simple and effective way to rotationally lock two components together.

Regarding Claim 12, WU as modified teaches wherein the outer profile of the first engagement part has a polygonal shape, and the inner profile of the first engagement hole has a polygonal shape (SCHARTZ Col. 2 lines 52-61).

Regarding Claim 13, WU does not teach wherein the first engagement part includes at least one outer flat surface, the first engagement hole includes at least one inner flat surface, and the at least one outer flat surface is contactable with the at least one inner flat surface to transmit the rotational force from the output gear to the first link pin in a state where the first engagement part is provided in the first engagement hole.
SCHARTZ teaches wherein the first engagement part includes at least one outer flat surface, the first engagement hole includes at least one inner flat surface, and the at least one outer flat surface is contactable with the at least one inner flat surface to transmit the rotational force from the output gear to the first link pin in a state where the first engagement part is provided in the first engagement hole (Col. 2 lines 52-61).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the first and second coupling parts in WU so they have a polygonal shape as in SCHARTZ as a simple and effective way to rotationally lock two components together.

Claim(s) 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU (2020/0298934) in view of ICHIDA (2005/0189158).

Regarding Claim 36, WU does not teach further comprising a rotation sensor configured to sense a rotational position of one of the plurality of spur gears.
ICHIDA teaches further comprising a rotation sensor (193) configured to sense a rotational position of one of the plurality of spur gears.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in WU so they have a rotation sensor in ICHIDA so the derailleur chain guide can be controlled to a set position.

Regarding Claim 37, WU as modified teaches wherein the plurality of spur gears includes a sensor gear (ICHIDA 193), and the rotation sensor is configured to sense the rotational position of the sensor gear.


Allowable Subject Matter
Claims 14, 18, 31, 33, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the engagement body includes a tubular part and a sleeve which is a separate member from the tubular part, and the sleeve includes the first engagement hole and a second engagement part, the tubular part includes a second engagement hole, and the second engagement part is provided in the second engagement hole to transmit the rotational force from the tubular part to the sleeve with the other elements in Claim 14.
The prior art does not teach or suggest wherein the gear structure has a reduction ratio equal to or lower than 1400 with the other elements in Claim 31.
The prior art does not teach or suggest Wherein the motor unit is free of gears other than the plurality of spur gears on a rotational force transmission path provided from themotor to the at least one of the chain guide and the linkage structure with the other elements in Claim 33.
The prior art does not teach or suggest wherein the output gear includes a sector gear with the other elements in Claim 35.

Claims 21-29, 38-41 are allowed.
The prior art does not teach or suggest A bicycle gear structure comprising: a torque diode comprising: an outer casing; a first shaft rotatably mounted to the outer casing about a first rotational axis; and a second shaft rotatably mounted to the outer casing about a second rotational axis; a first transmitting gear attached to the first shaft; and a first additional transmitting gear meshed with the first transmitting gear and rotatably mounted to the outer casing about a third rotational axis offset from the first rotational axis and the second rotational axis in Claim 21.
The prior art does not teach or suggest A front derailleur comprising: a base member; a chain guide movable relative to the base member, a linkage structure configured to movably couple the chain guide to the base member; and a motor unit configured to apply rotational force to at least one of the chain guide and the linkage structure to move the chain guide relative to the base member, the motor unit comprising: a motor configured to generate the rotational force, a gear structure including a plurality of gears configured to transmit the rotational force to the at least one of the chain guide and the linkage structure; and a gear support structure configured to rotatably support the plurality of gears, the plurality of gears comprising: a first gear rotatable relative to the gear support structure about a first gear axis; . a second gear rotatable relative to the gear support structure about a second gear axis; a third gear rotatable relative to the gear support structure about a third gear axis; a first pin configured to rotatably support the first gear about the first gear axis, the first pin including a first pin end and a first opposite pin end; a second pin configured to rotatably support the second gear about the second gear axis, the second pin including a second pin end and a second opposite pin end, a third pin configured to rotatably support the third gear about the third gear axis, the third pin including a third pin end and a third opposite pin end, and the gear support structure comprising: a first support configured to support the first pin end and the second pin end; a second support configured to support the second opposite pin end and the third pin end, the second support being a separate member from the first support; a third support configured to support the third opposite pin end; and a fourth support configured to support the first opposite pin end in Claim 38.

Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654